Case 21-10632-BFK   Doc 1   Filed 04/12/21 Entered 04/12/21 11:27:49   Desc Main
                            Document     Page 1 of 14
Case 21-10632-BFK   Doc 1   Filed 04/12/21 Entered 04/12/21 11:27:49   Desc Main
                            Document     Page 2 of 14
Case 21-10632-BFK   Doc 1   Filed 04/12/21 Entered 04/12/21 11:27:49   Desc Main
                            Document     Page 3 of 14
Case 21-10632-BFK   Doc 1   Filed 04/12/21 Entered 04/12/21 11:27:49   Desc Main
                            Document     Page 4 of 14
Case 21-10632-BFK   Doc 1   Filed 04/12/21 Entered 04/12/21 11:27:49   Desc Main
                            Document     Page 5 of 14
Case 21-10632-BFK   Doc 1   Filed 04/12/21 Entered 04/12/21 11:27:49   Desc Main
                            Document     Page 6 of 14
Case 21-10632-BFK   Doc 1   Filed 04/12/21 Entered 04/12/21 11:27:49   Desc Main
                            Document     Page 7 of 14
Case 21-10632-BFK   Doc 1   Filed 04/12/21 Entered 04/12/21 11:27:49   Desc Main
                            Document     Page 8 of 14
Case 21-10632-BFK   Doc 1   Filed 04/12/21 Entered 04/12/21 11:27:49   Desc Main
                            Document     Page 9 of 14
Case 21-10632-BFK   Doc 1    Filed 04/12/21 Entered 04/12/21 11:27:49   Desc Main
                            Document      Page 10 of 14
Case 21-10632-BFK   Doc 1    Filed 04/12/21 Entered 04/12/21 11:27:49   Desc Main
                            Document      Page 11 of 14
Case 21-10632-BFK   Doc 1    Filed 04/12/21 Entered 04/12/21 11:27:49   Desc Main
                            Document      Page 12 of 14
Case 21-10632-BFK   Doc 1    Filed 04/12/21 Entered 04/12/21 11:27:49   Desc Main
                            Document      Page 13 of 14
Case 21-10632-BFK   Doc 1    Filed 04/12/21 Entered 04/12/21 11:27:49   Desc Main
                            Document      Page 14 of 14
